UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): March 12, 2010 POZEN INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-31719 62-1657552 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1414 Raleigh Road, Suite 400 Chapel Hill, North Carolina (Address of Principal Executive Offices) (Zip Code) (919) 913-1030 (Registrant's telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425). o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12). o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)). Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 12, 2010, the Compensation Committee of the Board of Directors (the “Compensation Committee”) of POZEN Inc. (the “Company”) approved the following annual base salarieseffective March 16, 2010and annual incentive awards for performance for certain named executive officers of the Company as set forth below: Name Position Base Salary Cash Bonus Number of Stock Options LTIP Cash Award LTIP Options LTIP Restricted Stock Units John R. Plachetka Chairman, President and Chief Executive Officer $542,000 (1) - 135,240(3) (4) 87,180 (4) (5) William L. Hodges Chief Financial Officer and Senior Vice President,Finance and Administration $287,600 (1) 50,000 (4) - - Elizabeth Cermak Executive Vice President and Chief Commercial Officer $297,300 (1) 14,600 (4) - - - Gilda M. Thomas Senior Vice President and General Counsel $266,300 (1) 50,000 (4) - - - Evarardus Orlemans Senior Vice President, Product Development $280,000 (1) 50,000 (4) - - - John Fort Chief Medical Officer $300,200 (1) 30,000 (4) - - - Represents a 2.5% increase in annual base salaries; effective March 16, 2010. Dr. Plachetka’s Long Term Incentive Plan cash award shall vest annually over a three year period, beginning March 15, 2011. Dr. Plachetka’s Long Term Incentive Plan option grant shall vest 24% annually over four years commencing upon the first anniversary of the date of grant, subject to continued employment or service to the Company. Grant date was March 15, 2010. Dr. Plachetka’s Long Term Incentive Plan restricted stock units grant shall vest 25%annually over four years commencing upon the first anniversary of the date of grant, subject to continued employment or service to the Company.Once vested, the restricted stock units are payable when Dr. Plachetka ceases to be employed by or perform services for the Company; provided that to the extent required to comply with IRS Section 409A, the shares will not be issued until a date that is six months after Dr. Plachetka has ceased to be employed by or provide services to the Company. - 2 - Each of the stock options described above were granted on March 15, 2010 pursuant to, and subject to, the terms of the Company’s Second Amended and Restated 2000 Equity Compensation Plan (the “Equity Plan”). The stock options (i) have a ten-year term, (ii) have an exercise price equal to the closing sale price of the Company’s common stock, as reported on the NASDAQ Global Market, on the date of grant, March 15, 2010, (iii) vest 25% annually over four years commencing upon the first anniversary of the date of grant, subject in each case to continued employment or service to the Company, and (iv) otherwise be granted on the same standard terms and conditions as other stock options granted pursuant to the Equity Plan. The adjustments to base salary and other awards described above were made in connection with each such executive officer’s annual performance review. The annual cash bonuses and stock options were awarded in the discretion of the Compensation Committee and were based on each executive officer’s annual cash bonus and stock option targets, as established by the Compensation Committee, and the Compensation Committee’s evaluation of the performance of each executive officer. As a part of this performance evaluation, the Compensation Committee considered the achievement of the Company’s corporate goals and other significant accomplishments as well as the achievement of the executive officer’s individual goals during the year. The cash bonus target of each of the above-named executive officers, except Dr. Plachetka was 40% of his or heractual base salary paid in 2009, and the target stock option award was 50,000 options.Dr. Plachetka’s cash bonus target was 65% of his 2009 annual base salary.The bonus and option grant for Ms. Cermak were prorated as she was hired in September 2009.Dr. Fort’s bonus and option grant were evaluated pursuant to his targets which were set in 2009 prior to his becoming an executive officer. - 3 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POZEN INC. By: /s/ William L. Hodges Name: William L. Hodges Title: Chief Financial Officer Date: March 16, 2010 - 4 -
